DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1, 5-8, 12-15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 9,204,103) hereinafter “Zhang” in view of Howard et al. (US 8,565,228) hereinafter “Howard”.
As per claims 1, Zhang discloses a distributed video surveillance system (fig. 1), comprising:
	a plurality of video cameras in operative communication with a communication network (see fig. 1, cameras 114 are in communication with the network 120);
	a plurality of camera nodes in operative communication with the communication network (see fig. 1, computing nodes 112 are in communication with the network 120), each one of the plurality of camera nodes executing a camera manager configured to receive video data from a different respective subset of the plurality of video cameras over the communication network (col. 3 lines 10-61, The video camera 114 of an example computing node 112c obtains a set of data 130, such as video data. The set of data 130 may be provided in the form of a file or some other supply of data, such as a stream, for example. The set of data 130 may be divided into chunks 132a-m, and each chunk may be further divided into a set of video fragments 140(1)-140(K)…Once the video fragments 140(1)-140(K) are sent to different computing nodes 112 of the network 120, the computing nodes to which the fragments are sent perform local video processing on the respective fragments…It is understood that multiple computing nodes 112 of the environment 100 may each acquire video data 130, from their respective locations, in a manner similar to that described above with respect to the node 112c, with each such node 112 dividing the video data 130 into chunks 132a-m and fragments 140(1)-140(K) and transmitting the fragments to other nodes 112 of the network 120); and
	a video analysis module executing by each of the plurality of camera nodes and operative to apply a video analysis model to the video data from one or more of the plurality of video cameras (col. 3 lines 37-49, Once the video fragments 140(1)-140(K) are sent to different computing nodes 112 of the network 120, the computing nodes to which the fragments are sent perform local video processing on the respective fragments. The video processing may include pattern matching, such as facial recognition or license plate matching, for example, where images from the respective video fragments 140(1)-140(K) are compared with a list of suspect targets. By distributing video data 130 across multiple computing nodes 112 of the network 120, parallel video processing may take place in a distributed fashion across the network 120, with each computing node 112 performing a relatively small, manageable processing task on a relatively small amount of data) to generate metadata regarding the video data (it is an intended use statement; however, see col. 8 lines 7-17, Fragments are placed according to a policy implemented by the data placement manager 250 of the computing node 112 on which the video data are acquired. Typically, each fragment, whether it be a video fragment or a parity fragment, is sent to a different computing node 112 on the network 120. Metadata are created to store the locations on the network 120 of all fragments placed, as well as the location of the video camera 114 that acquired the video data 130 from which the fragment was produced);
	wherein first video data from a given video camera of the plurality of video cameras is provided to a first video analysis module of a first camera node for applying a first video analysis model to the first video data and second video data from the given video camera is provided to a second video analysis module of a second camera node for applying a second video analysis model different than the first video analysis model to the second video data (col. 3 lines 10-61, The video camera 114 of an example computing node 112c obtains a set of data 130, such as video data. The set of data 130 may be provided in the form of a file or some other supply of data, such as a stream, for example. The set of data 130 may be divided into chunks 132a-m, and each chunk may be further divided into a set of video fragments 140(1)-140(K)…Once the video fragments 140(1)-140(K) are sent to different computing nodes 112 of the network 120, the computing nodes to which the fragments are sent perform local video processing on the respective fragments…It is understood that multiple computing nodes 112 of the environment 100 may each acquire video data 130, from their respective locations, in a manner similar to that described above with respect to the node 112c, with each such node 112 dividing the video data 130 into chunks 132a-m and fragments 140(1)-140(K) and transmitting the fragments to other nodes 112 of the network 120) simultaneously to the applying the first video analysis model to the first video data (col. 2 line 65- col. 3 line 3, processing video data include separating video data derived from a video camera into multiple video fragments, distributing the video fragments to different computing nodes of a network, and performing parallel image processing on the video fragments in a distributed manner), wherein the first video data and the second video data comprise sequentially chronological video data collected by the given video camera (see fig. 3; col. 6 lines 7-31),
	However, Zhang does not explicitly disclose wherein the second video data is sent to the second video analysis module in response to a trigger.
	In the same field of endeavor, Howard discloses wherein the second video data is sent to the second video analysis module in response to a trigger (col. 5 lines 29-39, The set of display criteria 120 comprises one or more rules governing which video streams are transmitted to the client node 102. The set of display criteria 120 may also control when the video streams are transmitted to the client node 102 and the ranking of the transmitted video streams. The set of display criteria 120 could be related to, for example, the frequency or timing of motion within a particular video stream, or audio levels within the incoming video streams (if audio is present). Furthermore, facial or object identification may also be utilized as part of the set of display criteria 120 for selecting and ranking video streams).
	Therefore, It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Zhang in view of Howard, by selectively distributing video data streams to different nodes based on set of display/analysis criteria, which conserve network resources. Rather than transferring all incoming video streams to the node, only the selected video streams are transferred. Thus, the network bandwidth is conserved and may be utilized for other applications or for the transmission of video streams to other nodes within the network. Furthermore, excluding video streams or ranking video streams can be extremely beneficial to users. The user's attention is immediately drawn to the emphasized or selected video streams without sorting through a number of likely insignificant streams (Howard; col. 7 lines 18-28).
	As per claim 5, Howard discloses wherein the trigger comprises a time-based selection of video data from the given camera (col. 5 lines 29-39, The set of display criteria 120 comprises one or more rules governing which video streams are transmitted to the client node 102. The set of display criteria 120 may also control when the video streams are transmitted to the client node 102 and the ranking of the transmitted video streams. The set of display criteria 120 could be related to, for example, the frequency or timing of motion within a particular video stream, or audio levels within the incoming video streams (if audio is present). Furthermore, facial or object identification may also be utilized as part of the set of display criteria 120 for selecting and ranking video streams).
	As per claim 6, Howard discloses wherein the trigger comprises identification of an object from the first video data (col. 5 lines 29-39, The set of display criteria 120 comprises one or more rules governing which video streams are transmitted to the client node 102. The set of display criteria 120 may also control when the video streams are transmitted to the client node 102 and the ranking of the transmitted video streams. The set of display criteria 120 could be related to, for example, the frequency or timing of motion within a particular video stream, or audio levels within the incoming video streams (if audio is present). Furthermore, facial or object identification may also be utilized as part of the set of display criteria 120 for selecting and ranking video streams).
	As per claim 7, Howard discloses wherein the second video data comprises at least one frame selected from the first video data (Abstract, One or more of the video streams from the first set of video streams is selected and/or ranked to form a second set of video streams). Same motivation in claim 1 is applied for claim 7.
As per claim 8, Zhang discloses a method for analysis of video in a distributed video surveillance system, comprising: 
capturing first video data and second video data at a given video camera (fig. 1; col. 3 lines 10-61, The video camera 114 of an example computing node 112c obtains a set of data 130, such as video data. The set of data 130 may be provided in the form of a file or some other supply of data, such as a stream, for example. The set of data 130 may be divided into chunks 132a-m, and each chunk may be further divided into a set of video fragments 140(1)-140(K); claim 12, receiving video information from a video camera; producing, from the video information, multiple video fragments), wherein the first video data and the second video data comprise sequentially chronological video data collected by the given video camera (see fig. 3; col. 6 lines 7-31); 
communicating the first video data from the given video camera to first camera node (col. 2 lines 65-67, separating video data derived from a video camera into multiple video fragments, distributing the video fragments to different computing nodes of a network. Col. 3 lines 10-61, The video camera 114 of an example computing node 112c obtains a set of data 130, such as video data. The set of data 130 may be provided in the form of a file or some other supply of data, such as a stream, for example. The set of data 130 may be divided into chunks 132a-m, and each chunk may be further divided into a set of video fragments 140(1)-140(K)…Once the video fragments 140(1)-140(K) are sent to different computing nodes 112 of the network 120, the computing nodes to which the fragments are sent perform local video processing on the respective fragments…It is understood that multiple computing nodes 112 of the environment 100 may each acquire video data 130, from their respective locations, in a manner similar to that described above with respect to the node 112c, with each such node 112 dividing the video data 130 into chunks 132a-m and fragments 140(1)-140(K) and transmitting the fragments to other nodes 112 of the network 120); 
executing a first video analysis module at the first camera node to apply a first video analysis model to the first video data (col. 3 lines 37-49, Once the video fragments 140(1)-140(K) are sent to different computing nodes 112 of the network 120, the computing nodes to which the fragments are sent perform local video processing on the respective fragments. The video processing may include pattern matching, such as facial recognition or license plate matching, for example, where images from the respective video fragments 140(1)-140(K) are compared with a list of suspect targets. By distributing video data 130 across multiple computing nodes 112 of the network 120, parallel video processing may take place in a distributed fashion across the network 120, with each computing node 112 performing a relatively small, manageable processing task on a relatively small amount of data) to generate metadata regarding the first video data (it is an intended use statement; however, see col. 8 lines 7-17, Fragments are placed according to a policy implemented by the data placement manager 250 of the computing node 112 on which the video data are acquired. Typically, each fragment, whether it be a video fragment or a parity fragment, is sent to a different computing node 112 on the network 120. Metadata are created to store the locations on the network 120 of all fragments placed, as well as the location of the video camera 114 that acquired the video data 130 from which the fragment was produced); 
…communicating the second video data from the given video camera to a second camera node (col. 3 lines 10-61, The video camera 114 of an example computing node 112c obtains a set of data 130, such as video data. The set of data 130 may be provided in the form of a file or some other supply of data, such as a stream, for example. The set of data 130 may be divided into chunks 132a-m, and each chunk may be further divided into a set of video fragments 140(1)-140(K)…Once the video fragments 140(1)-140(K) are sent to different computing nodes 112 of the network 120, the computing nodes to which the fragments are sent perform local video processing on the respective fragments…It is understood that multiple computing nodes 112 of the environment 100 may each acquire video data 130, from their respective locations, in a manner similar to that described above with respect to the node 112c, with each such node 112 dividing the video data 130 into chunks 132a-m and fragments 140(1)-140(K) and transmitting the fragments to other nodes 112 of the network 120); and 
executing a second video analysis module at the second camera node to apply a second video analysis model different than the first video analysis model to the second video Holzer Patel Drennan3Attorney Docket No. STL 074923.00data simultaneously to the applying the first video analysis model to the first video data (col. 2 line 65- col. 3 line 3, processing video data include separating video data derived from a video camera into multiple video fragments, distributing the video fragments to different computing nodes of a network, and performing parallel image processing on the video fragments in a distributed manner) to generate metadata regarding the second video data (it is an intended use statement; however, see col. 8 lines 7-17, Fragments are placed according to a policy implemented by the data placement manager 250 of the computing node 112 on which the video data are acquired. Typically, each fragment, whether it be a video fragment or a parity fragment, is sent to a different computing node 112 on the network 120. Metadata are created to store the locations on the network 120 of all fragments placed, as well as the location of the video camera 114 that acquired the video data 130 from which the fragment was produced).
However, Zhang does not explicitly disclose detecting a trigger; in response to the trigger, communicating the second video data from the given video camera to a second camera node.
	In the same field of endeavor, Howard discloses detecting a trigger (col. 5 lines 29-57, such as detection of positioning of objects, animals, and people within a video stream; detection of noise level taught in col. 6 lines 55-60; detection of heat taught in col. 7 lines 15-17; detection of motion taught in col. 10 lines 37-40); in response to the trigger, communicating the second video data from the given video camera to a second camera node (col. 5 lines 29-57, The set of display criteria 120 comprises one or more rules governing which video streams are transmitted to the client node 102. The set of display criteria 120 may also control when the video streams are transmitted to the client node 102 and the ranking of the transmitted video streams. The set of display criteria 120 could be related to, for example, the frequency or timing of motion within a particular video stream, or audio levels within the incoming video streams (if audio is present). Furthermore, facial or object identification may also be utilized as part of the set of display criteria 120 for selecting and ranking video streams).
	Therefore, It would have been obvious before the effective filing date of the claimed invention to modify the teachings of Zhang in view of Howard, by selectively distributing video data streams to different nodes based on set of display/analysis criteria, which conserve network resources. Rather than transferring all incoming video streams to the node, only the selected video streams are transferred. Thus, the network bandwidth is conserved and may be utilized for other applications or for the transmission of video streams to other nodes within the network. Furthermore, excluding video streams or ranking video streams can be extremely beneficial to users. The user's attention is immediately drawn to the emphasized or selected video streams without sorting through a number of likely insignificant streams (Howard; col. 7 lines 18-28).
As per claims 12-14, arguments analogous to those applied for claims 5-7 are applicable for claims 12-14.
As per claim 15, arguments analogous to those applied for claim 1 or claim 8 are applicable for claim 15; in addition, Zhang discloses readable storage media embodied with instructions for executing on one or more processors and circuits of a device the claimed process of claim 8 (col. 9 lines 50-63).
As per claims 19-21, arguments analogous to those applied for claims 5-7 are applicable for claims 19-21.
 
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2008/0240696)




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482